Per Curiam:

The plaintiffs brought this action to enforce the specific performance of a contract to convey real estate, relying upon a written contract of sale made by one D. C. Barr, as the agent of the defendant, and a subsequent ratification by her. The court made numerous special findings of fact and conclusions of law, and rendered judgment thereon for plaintiffs. These findings cover every material fact involved in the controversy, and are each amply sustained by the evidence. An examination of the record does not disclose any error committed by the court in the admission or exclusion of evidence.
The judgment is affirmed.